Case 4:20-cr-00265-YGR Document 37-5 Filed 09/26/20 Page 1 of 2




       ATTACHMENT D
                                         Case
                                          Case4:20-cr-00265-YGR
                                               3:18-cr-00119-RS Document
                                                                Document 168
                                                                         37-5 Filed
                                                                               Filed03/01/19
                                                                                     09/26/20 Page
                                                                                               Page12ofof12




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        UNITED STATES OF AMERICA,
                                   4                                                         Case No. 18-cr-00119-RS
                                                       Plaintiff,
                                   5
                                                v.                                           ORDER DENYING MOTION
                                   6                                                         REQUESTING SCHEDULING ORDER
                                        JONATHAN AGUILAR, et al.                             AND EXPEDITED DISCOVERY
                                   7
                                                       Defendants.
                                   8

                                   9          Defendant Urbina’s motion, joined by Defendants Rebolledo, Venegas, Cid-Salinas,

                                  10   Aguilar, Hernandez, Gallardo, and Gonzalez, effectively seeks two things: (1) an order setting a

                                  11   case management schedule in an effort to effect the scheduling of the Department of Justice’s

                                  12   Capital Review Committee (“Committee”); and (2) an order granting expedited discovery of
Northern District of California
 United States District Court




                                  13   materials such that Defendants can prepare for their presentation to the Committee.

                                  14          With respect to the requested discovery order, there simply is no legal basis to require

                                  15   accelerated production in anticipation of meetings scheduled before the Committee. Such sessions

                                  16   are within the purview of the Department of Justice and do not constitute a triggering event for

                                  17   discovery scheduling. See United States v. Furrow, 100 F. Supp. 2d 1170, 1177 (C.D. Cal. 2000)

                                  18   (holding, in the context of the Sixth Amendment’s right to counsel, that the “death penalty

                                  19   authorization process is not a constitutionally critical stage”).

                                  20          As to case management scheduling, it is certainly preferable for all concerned to develop a

                                  21   full mitigation record for Committee review. That said, questions regarding the timing of

                                  22   Committee proceedings are internal to the Department of Justice. Accordingly, Defendant

                                  23   Urbina’s motion is denied.

                                  24

                                  25   IT IS SO ORDERED.

                                  26   Dated: March 1, 2019

                                  27                                                     ______________________________________
                                                                                         RICHARD SEEBORG
                                  28                                                     United States District Judge
